Case 1:19-cv-04931-JPO-SN Document 41-24 Filed 09/17/20 Page 1 of 5




            EXHIBIT X
    Case 1:19-cv-04931-JPO-SN Document 41-24 Filed 09/17/20 Page 2 of 5




                                          Division of
                                         Human Rights
  NEW YORK STATE
  DIVISION OF HUMAN RIGHTS


  NEW YORK STATE DIVISION OF
  HUMAN RIGHTS on the Complaint of
                                                                 DETERMINATION AND
  MARY E. BASELICE,                                              ORDER AFTER
                                                                 INVESTIGATION
                                              Complainant,
                                V.
                                                                 Case No.
                                                                 10197722
  ASTRAZENECA,
                                               Respondent.

  Federal Charge No. 16GB900465


          On 7/26/2018, Mary E. Baselice filed a verified complaint with the New York State
  Division of Human Rights ("Division") charging the above-named Respondent with an unlawful
  discriminatory practice relating to employment because of disability, familial status, pregnancy-
  related condition, and sex in violation of N.Y. Exec. Law, art. 15 (Human Rights Law).

         After investigation, and following opportunity for review of related information and
  evidence by the named parties, the Division has determined that there is NO PROBABLE
  CAUSE to believe that the Respondent has engaged in or is engaging in the unlawful
  discriminatory practice complained of This determination is based on the following:

          The evidence gathered during the course of the investigation is not sufficient to support
  the Complainant's allegations of unlawful discrimination in relation to employment on the bases
  of disability, familial status, pregnancy-related condition, and sex.

         The Complainant was hired by the Respondent on October 4, 2010 and was employed by
  the Respondent as a Pharmaceutical Sales Representative. She alleges that she was improperly
  terminated on February 15, 2018. The Complainant was a sales representative for the
  Respondent for over (7) years, providing sales coverage for the Upper East Side of Manhattan.
  The Complainant's Manager, Beth Rumore prepared Coaching Reports for the Complainant
  monthly between January 2017 and January 2018. The Complainant asserts that the Coaching
  Reports, as well as the End of Year Reviews for the years between 2012 and 2016 describe the
  Complainant's performance as "Effective." Ms. Rumore's comments to the Complainant in the
  Coaching Reports are consistently positive, commending the Complainant for her consistent




CONFIDENTIAL                                                                    AZ_Baselice 00000012
    Case 1:19-cv-04931-JPO-SN Document 41-24 Filed 09/17/20 Page 3 of 5




  adoption and implementation of Ms. Rumore's coaching suggestions, resulting in regular
  improvements in performance.

        The Complainant alleges that shortly after informing her Manager that she was 4 1/2
  months pregnant, the Complainant was summarily summoned to a meeting with Ms. Rumore,
  Ms. Rumore's supervisor Andrew Strow, and Karen Belkmap from the Respondent's Human
  Resources Department (who participated by telephone).

           Notwithstanding being surprised with such a meeting, for which she received no advance
  agenda, the Complainant truthfully and candidly answered each question presented to her
  concerning her employment activities. The main points of the interrogation seemed to center
  around two missed phone calls and office-visit log entries, each of which the Complainant was
  able to explain with particularity. The Complainant explained that one missed call was because
  she was on an office-visit where cellular service is not available (a fact acknowledged by Ms.
  Rumore from her own experience) and one instance where the call was received while she was in
  a meeting at a doctor's office. To the best of the Complainant's recollection, each missed call
  was promptly returned. The Complainant also explained that during the early months of her
  pregnancy, she was frequently sick in the morning, however, she was able to work around these
  sicknesses and maintain her full schedule with limited (in any) disruption. She explained the
  office-visit log entry questions, detailing when the office visits involved only administrative
  activities, such as scheduling future appointments with a doctor's staff and dropping off literature
  or coupons (with staff) at a doctor's request. Regardless, the Complainant has a right to expect a
  reasonable degree of accommodation with respect to her pregnancy, and her conduct in-light-of
  her limitations was unquestionably reasonable (especially as compared to Ms. Belkmap's
  assertion that if the Complainant felt sick during a doctor's office visit, she could simply go
  outside to throw up on the sidewalk and return to the doctor's office for validation of the visit).

          The Complainant alleges that the Respondent, apparently unmoved by the Complainant's
  satisfactory explanations during the surprise interrogation, her long tenure with the Respondent,
  her consistently positive performance reviews, or her efforts to maintain her work obligations
  despite struggling with the effects of her pregnancy, including morning sickness, the
  Complainant was informed, following a cursory discussion in her absence, that she was being
  terminated effective immediately, for "misconduct." The Complainant was informed that she
  would not be provided any severance payment or benefits, nor would she be paid the Fourth
  Quarter Bonus (2017), which she had already earned. The Complainant summarizes that she
  worked for the Respondent for seven years, received positive performance reviews until she
  informed her supervisor that she was 4 1/2 months pregnant. Less than a month after making this
  notification to her supervisor, the Complainant was summarily dismissed for the undefined,
  pretextual reason of "misconduct." The Complainant alleges that the Respondent unlawfully
  terminated her employment in violation of the Human Rights Law.

          The Respondent denies the Complainant's allegations of unlawful discrimination and
  provided non-discriminatory reasons for its actions. According to the Respondent, the
  Complainant's employment was terminated due to her well documented and consistent inability
  to follow her Manager's direction and failure to abide by the company's guidelines for her
  position. After a thorough investigation, the Respondent held the well-grounded belief that the



                                                  2



CONFIDENTIAL                                                                      AZ_Baselice 00000013
    Case 1:19-cv-04931-JPO-SN Document 41-24 Filed 09/17/20 Page 4 of 5




  Complainant was not working full days and was back entering calls in violation of the PSSs
  Work Expectations.

         The Division's investigation did not reveal sufficient evidence that the Respondent's
  reasons for its actions are unworthy of credence and a mere pretext for unlawful discrimination.
  The Respondent articulated the events, and performance issues, in detail, that led to the
  termination of the Complainant's employment. The investigation supports that the
  Complainant's performance issues for which she was ultimately terminated, predated her
  pregnancy. Moreover, the Respondent supported its position with documentation of the
  Complainant being coached and directed to enter calls as they occur, and to be sure the calls are
  submitted.

          The Division's investigation did not reveal sufficient evidence of a causal nexus between
  the Respondent's actions and the Complainant's disability, familial status, pregnancy-related
  condition, or sex. The investigation revealed that the Complainant maintains that her
  employment was terminated due to her pregnancy because her employment was terminated
  within a month of her informing the Respondent that she was pregnant, and she had received
  positive evaluations. This temporal proximity, although it may suggest an inference of
  discrimination, does not show that the Respondent's reasons for terminating the Complainant's
  employment was mere pretext for unlawful discrimination. The investigation revealed that
  although the Complainant's evaluations were mostly positive, the Complainant's performance
  issues, coaching, and her supervisor's directives were documented on numerous occasions. The
  Complainant did not make any specific allegations of requesting and/or being denied a
  reasonable accommodation, including maternity leave.

           Significantly, the investigation revealed that the Complainant had previously been
  pregnant while employed by the Respondent, allowed to take maternity leave and return to work.
  The Complainant was further allowed to take time off during the day to nurse her child. The
  investigation supports that the Complainant's supervisor, whom she alleges discriminated against
  her, is also female. The investigation revealed that the Complainant's supervisor also supervised
  another PSS who became pregnant while employed by the Respondent, and that employee's
  employment was not terminated. The evidence gathered during the investigation supports that
  the Respondent does maintain a discriminatory animus against its employees due to pregnancy.
  The Complainant's belief and conclusory allegations that she was discriminated against because
  of her pregnancy is not sufficient to establish a nexus to the Respondent's actions. In light of the
  Respondent providing a non-discriminatory reason for its actions, which was not shown to be a
  mere pretext for unlawful discrimination, a determination of no probable cause is warranted.

         The complaint is therefore ordered dismissed and the file is closed.

          PLEASE TAKE NOTICE that any party to this proceeding may appeal this
  Determination to the New York State Supreme Court in the County wherein the alleged unlawful
  discriminatory practice took place by filing directly with such court a Notice of Petition and
  Petition within sixty (60j_days after service of this Determination. A copy of this Notice and
  Petition must also be served on all parties including General Counsel, State Division of Human




                                                 -3-



CONFIDENTIAL                                                                      AZ_Baselice 00000014
    Case 1:19-cv-04931-JPO-SN Document 41-24 Filed 09/17/20 Page 5 of 5




  Rights, One Fordham Plaza, 4th Floor, Bronx, New York 10458. DO NOT FILE THE
  ORIGINAL NOTICE AND PETITION WITH THE STATE DIVISION OF HUMAN RIGHTS.

         Your charge was also filed under Title VII of the Civil Rights Act of 1964. Your charge
  was also filed under the Americans with Disabilities Act (ADA). Enforcement of the
  aforementioned law(s) is the responsibility of the U.S. Equal Employment Opportunity
  Commission (EEOC). You have the right to request a review by EEOC of this action. To secure
  review, you must request it in writing, within 15 days of your receipt of this letter, by writing to
  EEOC, New York District Office, 33 Whitehall Street, 5th Floor, New York, New York 10004-
  2112. Otherwise, EEOC will generally adopt our action in your case.

  Dated:                 \\*9
              Brooklyn, New York

                                        STATE DIVISION OF HUMAN RIGHTS



                                 By:       -kdogif, VIX:4r
                                        William LaMot
                                        Regional Director




                                                 -4



CONFIDENTIAL                                                                      AZ_Baselice 00000015
